internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-115426-98 date date re legend trustor - trustor - trust - trust - residence - - - - x y z this is in response to your letter dated date in which you request rulings on behalf of trustor sec_1 and concerning the application of sec_2702 of the internal_revenue_code to trust sec_1 and this letter responds to your request the facts and representations submitted are summarized as follows trustors husband and wife each own a one-half community_property interest in residence the residence consists of approximately x acres of land improvements on the property include a main house a carport a pier and boat dock and a small guesthouse a footpath along the coastline connects the main house and the guesthouse and it also provides both houses with access to the boat dock trustors use residence approximately half of the year as a vacation home for themselves their family and their guests the main house consisting of approximately y square feet is used exclusively by trustors and their family the guesthouse is z square feet and is used by trustors for their guests and as a housekeeper’s cabin all other improvements as well as any unimproved land are used by trustors their family and their guests for various recreational or residential purposes trustors propose to transfer their respective one-half community interest in residence to two separate trusts trust and trust the trusts the terms of which are intended to satisfy the requirements of sec_25_2702-5 of the gift_tax regulations trustors will serve as trustees of their respective trusts the trusts pursuant to article will be irrevocable the terms of trust and trust are identical except for the beneficiaries article paragraph of the trusts provide that the trusts will terminate upon the termination_date which is the earlier of i the date that is fifteen years after the date of the trust agreement and the date of the trustor’s death upon termination the trust corpus is to be held in further trust as provided in article article paragraph of the trusts provide that for purposes of the trusts the term residence shall mean the interest in the personal_residence originally purchased by or transferred to the trusts and any replacement or successor personal_residence purchased by the trustees pursuant to the provisions of the trust agreements article paragraph provides that trustor’s interest in the trust can not be commuted under article paragraph the trustor shall have the right free of any charge to the use occupancy and possession of the interest in the residence held by the trust during the term of the trust article paragraph directs the trustee to distribute the entire net_income of the trust to or for the benefit of trustor at regular convenient intervals but at least annually article paragraph states that the trustor is the sole beneficiary of the trust and that no distributions of income or principal are to be made to or for the benefit of any person other than the trustor prior to the expiration of the retained term_interest article paragraph provides that in addition to holding the interest in residence the trust may hold cash for the following purposes provided such cash is held in a separate_account and in an amount which when added to the cash already in the account for such purposes does not exceed the amount required a for payment of trust expenses including mortgage payments already incurred or reasonably expected to be paid_by the trust within six months from the date the addition is made b for improvements to the residence to be paid for by the trust within six months from the date the addition is made c for purchase by the trust of the initial residence within three months of the date the trust is created provided that no addition may be made for this purpose and the trust may not hold any such addition unless the trustee has previously entered into a contract to purchase that residence and d for purchase by the trust of a personal_residence to replace the residence within three months of the date the addition is made provided that no addition may be made for this purpose and the trust may not hold any such addition unless the trustee has previously entered into a contract to purchase that residence article paragraph states that the trustee shall distribute not less frequently than quarter-annually any amounts held by the trust for the payment of expenses that are in excess of the amounts permitted by article paragraph and sec_25_2702-5 article paragraph states that improvements to the residence may be added to and held by the trustee as part of the trust provided that the residence as improved meets the requirements of a personal_residence as set forth in sec_25_2702-5 article paragraph states that the trustee may sell the residence and hold the proceeds from the sale in a separate_account for a period not to exceed two years from the date of sale the trustee may use such proceeds to purchase another residence to be used as a successor personal_residence of the trustor which successor residence if any shall thereafter be held under the terms of the trust for the benefit of the trustor as provided in the trust agreement under article paragraph the trustee may hold one or more policies of insurance on the residence the trustee may hold in a separate_account proceeds of insurance paid to the trust as a result of damage to or destruction of the residence for purposes of this paragraph amounts received as a result of the involuntary_conversion of the residence within the meaning of sec_1033 shall be treated as proceeds of insurance the trustee may expend all such amounts for the purchase construction reconstruction and or repair of a personal_residence for the trustor any such amounts shall not be subject_to the provisions of article paragraph sec_3_3 and sec_3_4 article paragraph states that if during the trust term the trust ceases to be a qualified_personal_residence_trust with respect to some or all of the trust assets then within thirty days after the date on which the trust ceases to be a qualified_personal_residence_trust with respect to such assets the trustee shall convert such assets to a qualified_annuity_interest and hold such assets in a separate trust pursuant to the terms and conditions of article article paragraph describes the circumstances in which the trust shall cease to be a qualified_personal_residence_trust if the residence held in the trust ceases to be used or held for use as a personal_residence of the trustor within the meaning of sec_25_2702-5 then the trust will cease to be a qualified_personal_residence_trust if the residence is sold then the trust will cease to be a qualified_personal_residence_trust with respect to all proceeds from the sale held by the trustee on the cessation date which is the earliest to occur of the following a the date that is two years after the date of such sale b the date on which a new residence is acquired by the trust or c the termination_date if damage or destruction renders the residence unusable as a residence then trust will cease to be a qualified_personal_residence_trust on the earlier to occur of the following a the date that is two years after the date of such damage or destruction or b the termination_date unless prior to such earlier date replacement of or repairs to the residence are completed or a new residence is acquired by the trust if proceeds of insurance including amounts received because of any involuntary_conversion referred to in article paragraph are received and held by the trustee as a result of the damage to or destruction of the residence then the trust will cease to be a qualified_personal_residence_trust with respect to all such proceeds held by the trustee on the earliest to occur of the following a the date that is two years after the date of the damage destruction or involuntary_conversion of the residence b the date on which replacement of or repairs to the residence are completed c the date on which a new residence is acquired by trust or d the termination_date article paragraph states that notwithstanding the foregoing provisions of article cessation of trust as a qualified_personal_residence_trust shall be deemed to occur only if it is deemed to occur under sec_25_2702-5 and only such portion of the trust assets as is required by sec_25_2702-5 to be converted shall be so converted article states that any property that is converted to a qualified_annuity_interest pursuant to the provisions of article shall be distributed to the person s and or institution hereinafter named or appointed as hereinafter provided to act as trustee of the qualified_annuity_interest trust and shall be administered by such person s and or institution as hereinafter provided in a single separate trust for the primary benefit of trustor for the balance of the trust term article paragraph states that the right of the trustor to receive the annuity amount shall begin on the date of sale of the residence the date of damage to or destruction of the residence or the date on which the residence ceases to be used or held for use as a personal_residence as the case may be article paragraph states that the trustee may defer payment of any annuity amount otherwise payable after the cessation date until the date that is thirty days after the assets are converted to a qualified_annuity_interest pursuant to article provided however that any deferred payment shall bear compound interest from the cessation date at a rate equal to the deferred_annuity payments by the amount of income actually distributed by the trustee to the trustor during the deferral_period article paragraph describes how the annuity amount is determined if on the conversion date the assets of the trust do not include a residence used or held for use as a personal_residence by the trustor the annuity shall be an amount determined by dividing the lessor of a the value of all interests retained by the trustor as of the date of the original transfer or transfers or b the value of all the trust assets as of the conversion date by an annuity factor determined for the original term of trustor’s interest at the rate used in valuing the retained_interest at the time of the original transfer to the qualified_personal_residence_trust if on the conversion date the assets of trust include a residence used or held for use as a personal_residence by the trustor the annuity shall be the amount determined as if the assets of trust do not include a residence multiplied by a fraction the numerator of which shall be the excess of the fair_market_value of the trust assets on the conversion date over the fair_market_value of the assets as to which the trust continues as a qualified_personal_residence_trust and the denominator of which shall be the fair_market_value of the trust assets on the conversion date article paragraph provides that the annuity amount shall be paid to or for the benefit of the trustor for each taxable_year of the trust commencing on the cessation date and until the termination_date of the trust under article paragraph each such payment shall be made not later than sixty-five days after the close of the taxable_year to which it applies payment shall be made from income and to the extent that income is not sufficient from principal any income of trust for a taxable_year in excess of the annuity amount shall be added to principal article paragraph prohibits the trustee from selling or transferring the residence directly or indirectly to the trustor or the trustor’s spouse or an entity controlled by the trustor or the trustor’s spouse or a grantor_trust of the trustor or the trustor’s spouse within the meaning of sec_25_2702-5 but subject in all events to the exceptions contained in that section you have requested the following rulings the interest in residence that each of the taxpayers proposes to transfer to trust and trust will meet the requirements of a personal_residence under sec_2702 of the code and sec_25_2702-5 of the gift_tax regulations trust and trust meet the requirements of a qualified_personal_residence_trust under sec_25_2702-5 sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides an exception to sec_2702 if such transfer involves the transfer of an interest in trust and the property transferred consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that a transfer in trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 will be treated as satisfying the requirements of sec_2702 sec_25_2702-5 provides that in order to qualify as a qualified_personal_residence_trust the provisions of the governing instrument must satisfy all the requirements of a qualified_personal_residence_trust throughout the term of the trust sec_25_2702-5 provides that a personal_residence of a term holder is either the personal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that in general the governing instrument of a qualified_personal_residence_trust must require that any income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use as a personal_residence of the term holder under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder's interest sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that the governing instrument must provide that within days after the date on which the trust ceases to be a qualified_personal_residence_trust with respect to certain assets the assets must be either distributed outright to the term holder or converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest if the assets are to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides generally that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest during which the trust is a grantor_trust under sec_671 et seq based on the information submitted and the representations made we conclude that residence as described above constitutes a personal_residence under sec_2702 and sec_25_2702-5 and trust and trust meet the requirements of a qualified_personal_residence_trust under sec_25_2702-5 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by ______________________ george masnik chief branch enclosure copy for purposes
